OPINION OF THE COURT
Per Curiam.
Wallace Sturm has submitted an affidavit dated December 19, 1994, in which he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
Mr. Sturm concedes in his affidavit that he is the subject of a pending disciplinary proceeding based upon allegations that he failed to cooperate with the Grievance Committee. He acknowledges that he cannot successfully defend himself on the merits against such charges. Additionally, the respondent is aware that there are currently pending 16 investigations by the Grievance Committee for the Second and Eleventh Judicial Districts into allegations that he has neglected legal matters entrusted to him and failed to communicate with his clients.
Mr. Sturm indicates that his resignation is freely and voluntarily tendered and that he is not being subjected to coercion or duress. He is fully aware of the implications of submitting his resignation.
Counsel for the Grievance Committee has recommended that the Court accept the proffered resignation. There are currently no allegations of conversion or misappropriation of clients’ funds and restitution is not an issue. Under the circumstances, the resignation of Wallace Sturm as a member of the Bar is accepted and directed to be filed. Accordingly, Wallace Sturm is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Balletta and Rosenblatt, JJ., concur.
Ordered that the resignation of Wallace Sturm is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Wallace Sturm is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*232Ordered that Wallace Sturm shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Wallace Sturm is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.